Hon. Frank S. Cook Corporation Counsel, Rome
This is in reply to your letter of June 20, 1979, in which you seek this office's opinion as to whether the City of Rome may enter into an agreement with the Town of Floyd whereby the Town of Floyd may perform the service of garbage pickup in the outside district of the City of Rome.
Generally, the removal of garbage is an affirmative duty properly delegated to and imposed upon municipalities. Such municipalities can contract with corporations to perform this municipal service (see sections 24:241 and 24:251, McQuillin's Municipal Corporations).
Section 1 of Article VIII of the New York State Constitution and Article 5-G of the General Municipal Law authorize joint services between various municipalities. Subdivision c of section 119-n of the General Municipal Law defines the term "joint service" as the:
  "* * * joint provision of any municipal facility, service, activity, project or undertaking or the joint performance or exercise of any function or power which each of the municipal corporations or districts has the power by any other general or special law to provide, perform, or exercise, separately and, to effectuate the purposes of this article, shall include extension of appropriate territorial jurisdiction necessary therefor."
Subdivision 1 of section 119-o of the General Municipal Law provides as follows:
  § 119-o. Performance of municipal cooperative activities; alternative powers
  "1. In addition to any other general or special powers vested in municipal corporations and districts for the performance of their respective functions, powers or duties on an individual, cooperative, joint or contract basis, municipal corporations and districts shall have power to enter into, amend, cancel and terminate agreements for the perforance among themselves or one for the other of their respective [sic] functions, powers and duties on a cooperative or contract basis or for the provision of a joint service or a joint water, sewage or drainage project. Any agreement entered into hereunder shall be approved by each participating municipal corporation or district by a majority vote of the voting strength of its governing body. Where the authority of any municipal corporation or district to perform by itself any function, power and duty or to provide by itself any facility, service, activity, project or undertaking or the financing thereof is, by any other general or special law, subject to a public hearing, a mandatory or permissive referendum, consents of governmental agencies, or other requirements applicable to the making of contracts, then its right to participate in an agreement hereunder shall be similarly conditioned." (Emphasis supplied; footnote omitted.)
Section 120-w of the General Municipal Law provides additional authority for the proposed agreement.
It is the opinion of this office that the foregoing statutes provide sufficient authority for the proposed cooperative agreement.